Citation Nr: 1605288	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, had active service from June 1979 to September 1979, November 1983 to June 1991, and from June 1991 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, granted service connection for right ear hearing loss and assigned a noncompensable rating (0 percent) initial rating, effective July 1, 2007 (the day after release from active service).  

The Board has reviewed the physical claims files and both VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to VA's duty to assist, VA will obtain relevant records in the custody of a Federal department or agency (e.g., VA treatment records) as well as records not in Federal custody (e.g., private medical records).  38 C.F.R. § 3.159(c)(1), (2)  (2015).  VA's duty to assist also includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was scheduled to report to a VA audiometric examination on March 19, 2015, in order to help determine the severity of service-connected right ear hearing loss.  Subsequently, VA received notification from the Central Alabama Veterans Healthcare System, Montgomery/Tuskegee, reflecting the Veteran failed to report to the scheduled examination.  See March 2015 supplemental statement of the case.  In a January 2016 appellant's brief, the Veteran indicated he reported to the Lyster Army Health Clinic (VA Wiregrass Clinic located at Fort Rucker, Alabama) for the March 19, 2015 VA audiometric examination, but the staff was unware of any scheduled VA audiometric examination.  The Veteran contends that after "going back and forth with the staff" he received a VA audiometric examination.  Neither the physical claims files nor electronic files (VBMS or Virtual VA) contain a March 2015 VA audiometric examination report.  As such, a remand of this matter to the RO is warranted in order to obtain the purported March 2015 VA audiometric examination report or, if such report is unavailable, the RO should schedule a new VA audiometric examination.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the record any identified VA treatment
records pertaining to the treatment of the Veteran's hearing that are not already of record, including a reported March 2015 VA audiometric examination report from the VA Wiregrass Clinic located at Fort Rucker, Alabama.  

2. If the March 2015 VA audiometric report
is unavailable, schedule a VA examination in order to assist in determining the current level of severity of the service-connected right ear hearing loss.  A detailed history of relevant symptoms should be obtained from the Veteran.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  All indicated studies should be performed. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The VA examiner should report the extent of the disability in accordance with VA rating criteria.

3. Then readjudicate the issue of a higher (compensable) initial disability rating for the service-connected right ear sensorineural hearing loss.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


